Exhibit 10.30

AMENDMENT #2

TO THE

DEFERRED BONUS PLAN FOR

EXECUTIVES OF BRYN MAWR BANK CORPORATION

(As Amended and Restated Effective January 1, 2008)

THIS AMENDMENT is made this 20th day of December, 2012, by Bryn Mawr Bank
Corporation (hereinafter referred to as the “Corporation”).

W I T N E S S E T H:

WHEREAS, the Corporation maintains the Deferred Bonus Plan for Executives of
Bryn Mawr Bank Corporation, as last amended and restated effective January 1,
2008 (the “Plan”); and

WHEREAS, the Corporation deems it necessary and desirable to amend the Plan to
enable the Administrator, in its discretion, to terminate a Participant’s
interest in the Plan by making a single, lump sum distribution of the entire
value of the Participant’s Account.

NOW, THEREFORE, the Plan is hereby amended by revising Article V thereof by
adding a new Section 5.4 to read as follows, provided that this Amendment shall
not be effective with respect to any Participant who has an Account balance
under the Plan as of the date of this Amendment:

5.4 Small Cash-Outs. Effective January 1, 2013, and notwithstanding any other
provision of this Plan or any election made hereunder, the Administrator, in its
discretion, may direct that a Participant’s entire Account balance, plus the
amount standing to the credit of the Participant under any other plans,
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treasury Regulation Section 1.409A-1(c)(2), be distributed to him or
her in a single lump sum, provided that the amount of such distribution does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code
(e.g., $17,500 for 2013) .

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed by
its duly authorized officers and its corporate seal to be impressed hereon on
the date first above written.

 

ATTEST:     BRYN MAWR BANK CORPORATION

Diane McDonald

    By:  

/s/ Geoffrey L. Halberstadt

 

I hereby consent to the application of this Amendment.    Participant Name:  

 

     

 

   

 

     

Signature                            date      